DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Beyer et al. (“Beyer”), United States Patent Application Publication No. 2009/0070313. 

As per claim 1, Beyer discloses a computer-implemented method to execute a query to generate a query result, the method comprising: 
receiving a query in a database application ([0038] wherein a user-defined query is received); 
processing the query, wherein said processing the query comprises: 
generating an executable query plan for the query, the query plan including a multi-step sequence operator comprising a first set of execution steps configured to be executed to generate a first query sub-result ([0038] wherein a query plan is generated by the query optimizer), and executing the executable query plan to generate a query result by passing execution control to an initial step of the first set of execution steps, said executing further comprising: executing one or more execution steps of the first set of execution steps to generate intermediate step results ([0038] wherein a portion of the predetermined query plan is executed (one or more execution steps of the first set of execution steps) and a table is determined as intermediate results); executing at least one execution step of the first set of execution steps configured to: determine based on the intermediate step results which execution step of the first set of execution steps to which execution control should be passed ([0052] and [0062] wherein the outgoing number of rows during run-time is used to determine reordering of the results, for instance,  being in a depleted state triggers a reordering of the steps in the query plan i.e. determines which step of the original first set of steps to execute); pass execution control to the determined execution step of the first set of execution steps ([0042] wherein the reordered plan is set as the new plan and the execution is passed as shown in Figures 3 and 4); and executing a final step configured to, after receiving execution control, generate the query result  based at least in part on the intermediate step results ([0011] wherein the query result is generated by “stitching-up” the intermediate step results to form the complete result). 

As per claim 2, Beyer discloses the computer-implemented method of claim 1, wherein said generating a query plan for the query further comprises: generating the multi-step sequence operator of the query plan to include a second set of execution steps, each of the first and second sets of executions steps configured to be executed in the alternative to generate the first query sub-result ([0040] wherein the query plans are compared to determine if the current plan needs to be replaced with another plan (second set of execution steps)); and wherein said processing the query further comprises: determining which of the first and second sets of execution steps to execute ([0040] wherein the optimal query plan determination is made to determine which set of steps to execute).  

As per claim 3, Beyer discloses the computer-implemented method of claim 2, wherein said determining which of the first and second sets of execution steps to execute comprises: determining which of the first and second sets of execution steps to execute ([0062] wherein run-time statistics of data being processed helps the optimizer determine between sets of execution steps).  

As per claim 4, Beyer discloses the computer-implemented method of claim 3, wherein said determining which of the first and second sets of execution steps to execute comprises: determining which of the first and second sets of execution steps to execute based at least in part on an optional parameter included in the query ([0061] wherein adding additional predicates (optional parameters) are described, in addition to reordering access).  

As per claim 5, Beyer discloses the computer-implemented method of claim 1, wherein said generating a query plan for the query further comprises: generating the query plan to include an execution step configured to communicate data to one or more other execution steps of the multi-step sequence operator of the query plan ([0062] incoming and outgoing number of rows are the communicated data from the data steps).  

As per claim 7, Beyer discloses the computer-implemented method of claim 1, wherein said processing the query further comprises: re-generating at least a portion of the query plan during execution of the query plan ([0031] wherein the re-generating of a portion of the plan can be done using a nested loop).  
 ([0011] wherein the query result is generated by “stitching-up” the intermediate step results to form all the sub-results).  

As per claim 9, Beyer discloses the computer-implemented method of claim 8, wherein the at least one execution step comprises a recursive step configured to generate recursive step results and pass execution control to itself unless the recursive step results satisfy a pre-defined condition ([0031] wherein a nested loop is described that passes control to itself to determine a result).

As per claim 10, Beyer discloses a system, comprising: AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.114Page 5 Serial Number: 16/153,718Attorney Docket No.: 405070-US-NP Filing Date: October 6, 2018 
one or more processors ([0032]), and instructions encoded in one or more computer-readable medium wherein the instructions ([0032]), when executed by the one or more processors cause the system to perform operations comprising: 
receiving a query ([0038] wherein a user-defined query is received) and constructing a query tree of logical operators based on the query ([0043] wherein the query is represented as a tree); generating an executable query plan based at least in part on ([0038] wherein a query plan is generated by the query optimizer), the executable query plan including a physical multi-step sequence operator comprising a first set of execution steps each comprising a physical query plan operator, the first set of execution steps configured to be executed to generate a first query sub-result, and executing the executable query plan to generate a query result by passing execution control to an initial step of the first set of execution steps ([0038] wherein a portion of the predetermined query plan is executed (one or more execution steps of the first set of execution steps) and a table is determined as intermediate results), said executing further comprising: executing one or more execution steps of the first set of execution steps to generate intermediate step results ([0038]); executing at least one execution step of the first set of execution steps configured to: determine based on the intermediate step results which execution step of the first set of execution steps to which control should be passed ([0052] and [0062] wherein the outgoing number of rows during run-time is used to determine reordering for instance the results being in a depleted state triggers a reordering of the steps in the query plan i.e. determines which step of the original first set of steps to execute); pass execution control to the determined execution step of the first set of execution steps ([0042] wherein the reordered plan is set as the new plan and the execution is passed as shown in Figures 3 and 4); and executing a final step configured to, after receiving execution control, generate the query result  based at least in part on the intermediate step results ([0011] wherein the query result is generated by “stitching-up” the intermediate step results to form the complete result).

([0062] wherein run-time statistics of data being processed helps the optimizer determine between sets of execution steps).  

As per claim 13, Beyer discloses the system of claim 11, wherein said determining which of the first and second sets of execution steps to execute is based at least in part on whether an optional parameter is included in the query ([0061] wherein adding additional predicates (optional parameters) are described, in addition to reordering access).  

As per claim 15, Beyer discloses the system of claim 10, wherein said executing the executable query plan further comprises regenerating at least a portion of the executable query plan during execution of the executable query plan ([0031] wherein the re-generating of a portion of the plan can be done using a nested loop).    

As per claim 16, Beyer discloses the system of claim 11, wherein the multi-step sequence operator of the executable query plan further comprises a third set of execution steps configured to generate a second query sub-result; and the query result is further based at least in part on the second query sub-result ([0011] wherein the query result is generated by “stitching-up” the intermediate step results to form all the sub-results).   

As per claim 17, Beyer discloses the system of claim 16, wherein the at least one execution step is further configured to pass execution control to any execution step in the third set of execution steps ([0031] wherein a nested loop is described that passes control to itself to determine a result).  

As per claim 18, Beyer discloses the system of claim 10, wherein the executable query plan further comprises an execution step configured to communicate data to one or more other execution steps of the multi-step sequence operator of the executable query plan([0062] incoming and outgoing number of rows are the communicated data from the data steps).  

As per claim 19, claim 19 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that performs the method of claim 9 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Duloutre et al. (“Douloutre”), United States Patent Application Publication No. 2005/0021661.

As per claim 6, Beyer discloses the computer-implemented method of claim 1, wherein said generating an executable query plan for the query further comprises: generating a first sub-plan comprising at least one execution step configured to generate a first sub-plan result ([0038] wherein a query plan is generated by the query optimizer); executing the first sub-plan to generate the first sub-plan result ([0038] wherein a portion of the predetermined query plan is executed (one or more execution steps of the first set of execution steps) and a table is determined as intermediate results); and generating a second sub-plan comprising at least one execution step based at least in part on the first sub-plan result, the second sub-plan configured to generate a second sub-plan result when executed by the query execution engine ([0062] wherein the second-plan result is based on the statistics determined from the first-plan result), but does not disclose wherein any subsequent execution of the second sub-plan will re-use the first sub-plan result. However, Duloutre teaches wherein any subsequent execution of the second sub-plan will re-use the first sub-plan result ([0157] wherein the first sub-plan result is used in a subsequent execution of the second sub-plan if the first sub-plan result is in the cache). 


As per claim 14, Beyer discloses the system of claim 10, wherein said generating the executable query plan further comprises: generating a first sub-plan comprising at least one execution step configured to generate a first sub-plan result ([0038] wherein a query plan is generated by the query optimizer); executing the first sub-plan to generate the first sub-plan result ([0038] wherein a portion of the predetermined query plan is executed (one or more execution steps of the first set of execution steps) and a table is determined as intermediate results); and generating a second sub-plan comprising at least one execution step based at least in part on the first sub-plan result, the second sub-plan configured to generate a second sub-plan resultAMENDMENT AND REPLY UNDER 37 C.F.R. § 1.114Page 7Serial Number: 16/153,718Attorney Docket No.: 405070-US-NP Filing Date: October 6, 2018when executed c([0062] wherein the second-plan result is based on the statistics determined from the first-plan result), but does not disclose wherein any subsequent execution of the second sub-plan will re-use the first sub-plan result.  However, Duloutre teaches wherein any subsequent execution of the second sub-plan will re-use the first sub-plan result ([0157] wherein the first sub-plan result is used in a subsequent execution of the second sub-plan if the first sub-plan result is in the cache).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158